Title: Chapman Johnson to James Madison, 24 March 1827
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                24. March. 1827.
                            
                        
                        I am exceedingly sorry to learn from your letter of the 18. that Mr. Key has availed himself of our
                            indulgence and resigned his place in the University—
                        I see no serious objection to the permission which he asks to continue in office till the middle of August.
                            It would certainly not be proper that he should vacate his seat till the 20. July, when the examination will be over, and
                            the interval between that and the middle of August is of but little consequence. I am surprised he should ask it, but
                            asking it, I do not feel disposed to refuse it—
                        It is a matter of great importance to provide a fit successor, and it is very desirable to have him in place
                            at the commencement of the next session—I know no one at all suited to the office: The State engineer Mr. Crozet will
                            certainly not answer. Whatever may be his science, I am perfectly satisfied, that his moral qualifications render him
                            wholly inadmissible.
                        I fear we have not time to negotiate for any body in England—though it can’t be amiss to write to Mr.
                            Gallatin—
                        Would it not be well to give public notice of the vacancy, by a paragraph in the Enquirer, Intelligencer and
                            even of the Northern papers? With very great respect your obt. svt.
                        
                            
                                C Johnson
                            
                        
                    